Citation Nr: 0700610	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  99-23 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for the 
service-connected traumatic arthritis of the left knee since 
June 16, 1999.  

2.  Entitlement to a rating greater than 30 percent for the 
service-connected patellofemoral syndrome of the left knee, 
with lytic lesion, beginning on June 16, 1999.  

3.  Entitlement to a rating greater than 10 percent for the 
service-connected patellofemoral syndrome of the right knee, 
beginning on August 24, 1997, through January 2, 2003.  

4.  Entitlement to a rating greater than 30 percent for the 
service-connected right knee disability, beginning on January 
3, 2003.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active military service from September 1995 
to August 1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of RO.  

By a decision issued in May 1998, the RO, in pertinent part, 
granted service connection for a bilateral knee disorder.  
The RO assigned a noncompensable evaluation for 
patellofemoral syndrome of the left knee, with lytic lesion, 
effective on August 24, 1997; also, the RO assigned a 
noncompensable evaluation for patellofemoral syndrome of the 
right knee, effective on August 24, 1997.  

The RO, by an October 1999 rating decision, reclassified the 
service-connected left knee disability as patellofemoral 
syndrome with traumatic arthritis and lytic lesion.  A 
noncompensable evaluation was assigned for the left knee 
disability beginning on August 24, 1997, through June 15, 
1999.  A 20 percent evaluation was assigned, effective on 
June 16, 1999.  

By a rating decision in March 2000, the RO assigned the 
following evaluations: patellofemoral syndrome of the left 
knee with lytic lesion, 10 percent beginning on August 24, 
1997 through June 15, 1999; patellofemoral syndrome of the 
left knee with lytic lesion, 10 percent beginning on June 16, 
1999; traumatic arthritis of the left knee, 10 percent 
beginning on June 16, 1999; and patellofemoral syndrome of 
the right knee, 10 percent beginnning on August 24, 1997.  

In the December 1999 Substantive Appeal (VA Form 9), the 
veteran stated that he wanted a hearing at the RO before a 
local hearing officer.  Subsequently, however, speaking on 
the veteran's behalf, the veteran's representative provided a 
statement in December 2003 relating that the veteran no 
longer wanted a personal hearing.  

The veteran has moved during the pendency of the appeal.  
Accordingly, the Board notes that the veteran's claims were 
initially adjudicated by the RO in Louisville, Kentucky; 
next, by the RO in Nashville, Tennessee; and finally, by the 
RO in New York, New York.  The last office forwarded his 
appeal to the Board.  

By a decision in November 2004, the Board denied an initial 
rating greater than 10 percent for the service-connected 
patellofemoral syndrome of the left knee, with lytic lesion, 
prior to June 16, 1999; the record does not reflect that the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court); therefore, the Board's 
decision on that issue is final.  The Board remanded the 
other rating issues for further development of the record at 
that time.  

In March 2005, the veteran filed a claim for a temporary 
total disability rating for convalescence following surgery 
on his left knee in December 2004.  A rating decision in 
January 2006 assigned a 100 percent rating for patellofemoral 
syndrome of the left knee, with lytic lesion, from December 
9, 2004, through March 31, 2005, under the provisions of 
38 C.F.R. § 4.30.  

In communication received from the veteran in December 2003, 
he also requested convalescent benefits for a period 
following surgery on his right knee.  A statement by the 
veteran's accredited representative in February 2006 
"clarified" that the right knee surgery was in December 
2002 and requested benefits under 38 C.F.R. § 4.30 for eight 
months.  

A review of the medical records, however, discloses that the 
veteran's right knee surgery was on March 8, 2003, rather 
than in December 2002 (during which month the veteran 
sustained an additional injury to his right knee at work).  

The Board recognizes that a claim for a temporary total 
disability rating under 38 C.F.R. § 4.30 is in the nature of 
a claim for an increased rating and that a claim for a 
greater initial rating for the veteran's right knee 
disability inclusive of the period in question is currently 
before the Board for appellate consideration.  

However, since this matter has not been adjudicated by agency 
of original jurisdiction, the Board refers it back to the RO 
for all indicated action.  



FINDINGS OF FACT

1.  Since June 16, 1999, the service-connected left knee 
disability rated as traumatic arthritis is not shown to be 
productive of more than slight painful limitation of flexion, 
but no limitation of extension.  

2.  Beginning on June 16, 1999, the service-connected left 
knee disability rated as patellofemoral syndrome with lytic 
lesion is shown to have been manifested by a level of 
disablement that more nearly approximated that of severe 
instability and recurrent subluxation.  

3.  From August 24, 1997 through January 2, 2003, the 
service-connected right knee disability rated as 
patellofemoral syndrome is shown to have been manifest by 
pain and the necessity for a knee brace, but generally normal 
range of motion with no demonstrated instability.  

4.  Beginning on January 3, 2003, the service-connected right 
knee disability rated as patellofemoral syndrome is shown to 
have been productive of a level of disablement that more 
nearly approximated that of severe instability and recurrent 
subluxation.  



CONCLUSIONS OF LAW

1.  The criteria are not met for the assignment of a rating 
greater than 10 percent for the service-connected left knee 
disability on the basis of traumatic arthritis since June 16, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5110-5260 (2006).  

2.  The criteria are met for the assignment of a 30 percent 
rating for the service-connected left knee disability on the 
basis patellofemoral syndrome, with lytic lesion, beginning 
on June 16, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5257 (2006).  

3.  The criteria are not met for the assignment of a rating 
greater than 10 percent for the service-connected right knee 
disability on the basis patellofemoral syndrome, beginning on 
August 24, 1997, through January 2, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 
5262 (2006).  

4.  The criteria are met for the assignment of a 30 percent 
rating for the service-connected right knee disability on the 
basis of patellofemoral syndrome, beginning on January 3, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5257 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act (VCAA)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

By virtue of RO letters to the veteran in March 2002 and 
March 2004 notifying him of VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  

Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA and private 
treatment records through February 2006 have been obtained 
and he was provided several VA compensation examinations, 
including to assess the severity of his left and right knee 
disabilities - the dispositive issues.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  

Here, the RO initially considered the claims in May 1998, 
long before VCAA was promulgated.  But after sending the 
veteran the March 2002 and March 2004 VCAA letters, the RO 
readjudicated his claims in the May 2002, March 2004, 
September 2006 supplemental statements of the case (SSOCs) 
based on any additional evidence that had been received since 
the initial rating decision in question and statement of the 
case (SOC).  Consequently, there already have been steps to 
remedy the defect in the timing of the VCAA notice.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

However, in cases like this one, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

Thus, no further notice is required in this case and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Analysis

I.  Background

At the time of a VA compensation examination in October 1997, 
it was noted that the veteran had intermittent bilateral knee 
pain.  He denied any swelling.  On examination, both knees 
appeared normal externally and there was no evidence of 
effusion or erythema.  Range of motion was full in both 
knees.  The right knee reportedly appeared normal on x-ray 
study.  

In June, July, and August 1999, a private examiner noted the 
veteran's report of left knee pain that was much worse with 
activity.  His range of motion was noted to be full.  There 
was some mild tenderness, but no instability.  

A report dated June 16, 1999, notes x-ray findings consistent 
with an osteolytic fibroma of the distal femur, but no other 
abnormalities.  Based apparently on that report, the RO 
recharacterized the left knee disability as patellofemoral 
syndrome with traumatic arthritis and lytic lesion and 
increased the rating for the disability from 10 percent to 20 
percent.  

A rating decision in March 2000 assigned two separate 10 
percent ratings for the left knee, one based on limitation of 
motion due to arthritis (Code 5260) and the other based on 
other impairment of the tibia and fibula (Code 5262).  

The veteran reported to a VA compensation examiner in 
September 1999 that he had pain with every step, with 
clicking in his left knee and some instability, with his knee 
locking up and occasionally giving out.  He had to wear a 
brace to give his knee stability.  Standing and heavy lifting 
would precipitate the pain and walking would aggravate it.  

The veteran denied having any dislocation or recurrent 
subluxation.  On examination, there was some pain on range of 
motion testing, with some clicking and crepitus noted, as 
well as mild edema, although no specific effusion in the left 
knee was identified.  

The examiner recorded a full range of motion, with flexion to 
approximately 140 degrees and extension to 0 degrees; there 
was some pain with motion to that point.  The veteran's gait 
was normal while wearing the knee brace, but the examiner 
noted some guarding to prevent the knee from locking without 
the brace.  

Some instability was seen while walking without the brace, 
with guarding of the left knee.  The left knee ligaments 
appeared to be intact; that finding was also noted on recent 
MRI.  However, degenerative changes were noted in both the 
medial and lateral menisci on MRI, with a questionable tear 
in the posterior horn of the medial meniscus.  Also noted on 
MRI were findings consistent with a non-ossifying fibroma of 
the distal femur.  

A private examiner in January 2000 noted the veteran's 
history of left knee patellofemoral pain, with use of a knee 
brace.  But the examiner indicated that the veteran now 
complained of anterior right knee pain.  There was some 
tenderness over the anterior aspect of the right knee, but no 
instability.  The examiner also reported some patellofemoral 
crepitus, but there was full range of motion and no 
ligamentous laxity.  

A VA clinic evaluation in November 2000 revealed "normal 
knees, with no swelling, mild crepitus on full extension."  
The X-ray studies were interpreted as showing that both knee 
joints were within normal limits.  

A VA rheumatologist in December 2000 and again in April 2001, 
however, diagnosed osteoarthritis of both knees, noting that 
the veteran was "vulnerable" for premature osteoarthritis.  
The examiner noted moderate medial-lateral instability and 
advised the veteran to wear a brace on each knee.  

The VA rheumatologist also commented that the veteran had 
full range of motion (apparently, for both knees), but pain 
on more than 30 degrees of flexion.  Another examiner in 
April 2001 recorded that the veteran displayed a normal gait 
without antalgic pattern; no instability was noted, although 
the examiner indicated that new braces for the veteran's 
knees would be supplied.  

A private examiner noted in June 2001 that range of motion of 
the left knee was normal, as was his gait.  

On VA evaluation in June 2002, the veteran complained of left 
knee pain for several years, but no pain in his right knee; 
he characterized his knee pain as 8/10.  The veteran was able 
to move his left knee from 0 to 105 degrees with pain.  The 
range of motion of the right knee was reportedly normal.  
Muscle strength for right knee flexion and extension was 
noted to be 5-/5, while left knee strength was 5-/5 for 
flexion and 4+/5 with pain for extension.  

Another VA physician examined the veteran in January 2003.  
The veteran complained of right knee pain and swelling for 
the previous month, following an injury during a basketball 
game.  

There was diffuse swelling and tenderness over the upper 
lateral aspect of the right knee joint.  The flexion was 
decreased due to joint pain and effusion, although the 
examiner did not quantify the range of motion.  An MRI study 
of the right knee revealed a tear of the anterior cruciate 
ligament, as well as tears of both the medial and lateral 
menisci.  

A private orthopedic surgeon also evaluated the veteran in 
January 2003 and noted similar clinical findings.  The X-ray 
studies at that time did not show any significant arthritic 
changes.  The examiner recommended physical therapy, over-
the-counter pain medication, and a functional right knee 
brace, and he scheduled the veteran for arthroscopic surgery.  

The veteran underwent arthroscopic surgery on his right knee 
at a private facility on March 8, 2003.  The surgery 
consisted of reconstruction of the right anterior cruciate 
ligament, partial medial and lateral meniscectomies, excision 
of a loose body, and partial lateral release.  

On follow-up by the orthopedic surgeon later in March 2003, 
the veteran reported increased motion of the right knee, but 
did complain of residual pain and swelling.  He continued to 
use crutches and a knee brace as instructed, as well as 
passive exercises.  

The range of motion of the right knee was from 0 to 70 
degrees and there was no instability.  The surgeon 
recommended continued use of crutches and a brace and 
prescribed formal physical therapy.  The examiner commented 
that the veteran remained totally disabled.  

In April 2003, the veteran again saw the orthopedic surgeon.  
It was noted that the veteran was able to ambulate with a 
cane and a functional right knee brace.  The veteran still 
had some residual swelling, weakness, and discomfort, but he 
reported overall improvement in knee function with respect to 
pain and instability.  

On examination, his right knee range of motion was from 0 to 
125 degrees.  There was no instability of the knee and no 
effusion.  The examiner prescribed continued physical therapy 
and advised the veteran that he could bear weight on the knee 
as tolerated with a cane and knee brace.  The surgeon again 
noted that the veteran was totally disabled.  

The orthopedic surgeon completed a certification in May 2003 
indicating that the veteran was totally disabled and unable 
to return to work until "@ September," apparently due to 
convalescence following the March 2003 surgery.  

A VA orthopedic compensation examination was conducted in May 
2003.  The veteran reported his symptoms at that time as 
"intermittent pain, stiffness/swelling/giving 
way/'locking'" that was precipitated by ambulation and 
excessive activities.  He was able to ambulate with a 
straight cane and bilateral knee braces up to a quarter of a 
mile.  

The veteran also reported having occasional instability in 
both knees.  On examination, range of motion of both knees 
was noted to be 0 to 130 degrees, with marked pain on flexion 
of the right knee beyond 110 degrees.  The examiner also 
indicated that the veteran was further limited by pain, 
weakness, and lack of endurance, although he did not quantify 
the additional limitation, nor did he indicate which knee was 
affected by the additional limitation.  

In addition, the examiner noted mild edema of the right knee, 
decreased right "quadrant" power to 4/5, marked right knee 
tenderness, and guarding of the right knee on range of motion 
testing.  The examiner also reported that the veteran had an 
antalgic gait.  Stability of both knees was noted to be 
within normal limits.  

The records indicate that the veteran had received physical 
therapy at a private facility for several months after his 
surgery and then participated in therapy at a VA facility 
beginning in November 2003 until he stopped returning in 
December 2003.  

At the time of the initial evaluation by a VA physician in 
October 2003, the veteran complained of decreased strength 
since surgery, as well as some swelling since he twisted his 
right knee a few days previously; he denied weakness, 
locking, or giving way.  

On examination, the Lachman's, drawer and pivot shift tests 
were negative, and his range of motion was normal and without 
pain; the examiner's diagnosis was acute right knee sprain.  

A VA physical therapist in November 2003 noted the veteran's 
complaint of right medial knee pain that would increase with 
activities and which the veteran rated as 6/10.  The veteran 
was provided instruction in stretching and other exercises to 
do at home.  

In December 2003, the veteran wrote that he was out of work 
for eight months due to his right knee injury and surgery and 
was still unable to perform his normal duties at work.  

The veteran's private orthopedic surgeon again saw him in 
August 2004.  The examiner indicated that the veteran had 
recently injured his left knee while exercising his right 
knee.  

His chief complaint was left knee pain, swelling, stiffness, 
weakness, buckling, and looseness.  The swelling had improved 
with anti-inflammatory medication, but he remained off work.  
The veteran was able to ambulate with a cane.  His right knee 
had shown overall improvement, but the veteran did have some 
residual knee stiffness and discomfort.  

An examination of the right knee revealed good range of 
motion, but with some limitation of knee flexion.  Lachman's, 
anterior drawer, and pivot shift tests were negative.  There 
was some tenderness along the right patellar facets and 
crepitus with range of motion.  The examiner also noted some 
residual quadriceps weakness and atrophy.  

An examination of the left knee showed mild to moderate 
effusion.  His knee motion was from 0 to 110 degrees.  There 
was no gross varus or valgus instability on either full 
extension or various degrees of flexion.  The posterior 
drawer test revealed an endpoint, however, and Lachman's, 
anterior drawer, and pivot shift tests were positive.  

There was both lateral and medial joint line tenderness, with 
positive meniscal signs.  There was also quadriceps muscle 
weakness and atrophy.  A recent MRI of the left knee revealed 
tears of the medial and lateral menisci, as well as a tear of 
the lateral collateral ligament and lateral patellar 
retinaculum.  

There was laxity of the patellar tendon and the posterior 
cruciate ligament, and the anterior cruciate ligament was not 
visualized, probably due to a tear.  The examiner recommended 
physical therapy, as well as arthroscopic surgery as soon as 
authorization could be obtained.  

The record indicates that the veteran underwent 
reconstructive surgery on his left knee at a private facility 
on December 9, 2004.  

The veteran underwent another VA orthopedic compensation 
examination in January 2005.  The veteran reported having 
chronic pain, stiffness, swelling, giving way, and 
"locking."  Flare-ups were precipitated by prolonged 
sitting/ambulation and inclement weather and were alleviated 
by Naprosyn.  

The veteran was able to ambulate up to two blocks without 
assistive device, other than a left knee brace.  He indicated 
that he was on his feet a lot at work, which aggravated the 
pain.  The examiner commented that the veteran experienced no 
additional limitation of motion or functional impairment 
other than pain.  Dislocation or recurrent subluxation was 
not a problem, nor was arthritis.  

The veteran was able to flex both knees to 120 degrees and 
extend them to 0 degrees.  Range of motion was markedly 
painful on the left and with crepitus on the right.  
Stability of both knees was noted to be within normal limits.  
The X-ray studies of the left knee showed post-surgical 
residuals and those of the right knee showed a large 
suprapatellar effusion.  


II.  Legal criteria

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

These evaluations involve consideration of the level of 
impairment of the veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's left and right knee 
disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  

The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

Arthritis is rated on the basis of the extent of limitation 
of motion it causes.  Codes 5003 and 5010.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  



III.  Left knee

As noted at the beginning of this decision, the issue of a 
greater initial rating for the service-connected 
patellofemoral syndrome of the left knee prior to June 16, 
1999, is no longer before the Board.  

The Board will consider the issues of initial ratings greater 
than 10 percent for traumatic arthritis of the left knee and 
for patellofemoral syndrome of the left knee, each since June 
16, 1999.  

First, the Board will consider the proper rating based on 
arthritis which, as stated above, is determined according to 
limitation of motion.  In addition in this regard, the Board 
is cognizant of the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the provisions of the Rating 
Schedule do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  

In addition, the Court stressed that, because disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In this case, the medical evidence shows fairly consistently 
throughout the appeal period as to each of the veteran's 
knees that repeated use, through prolonged walking, caused 
increased pain, but no other additional functional 
impairment.  Further, no examiner quantified any additional 
limitation of range of motion due to the increased pain.  
Therefore, the Board finds that higher ratings for the 
veteran's knee disabilities are not warranted by application 
of §§ 4.40, 4.45.  

Since 1997, several examiners have reported range of motion 
findings for the veteran's left knee.  None of the examiners 
has noted any limitation of extension, although some 
limitation of flexion has been recorded.  The Board 
recognizes that one examiner - the VA rheumatologist in 
April 2001 - noted that flexion of the veteran's knees was 
limited at 30 degrees by pain, despite the fact that full 
range of motion was possible.  

However, no other examiner has found that flexion of the left 
knee was limited to less than 90 degrees, including as due to 
pain or on use - much less limitation than is required for a 
10 percent rating.  

Still, the regulations provide that actually painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Therefore, although the evidence as a whole regarding 
limitation of flexion of the left knee does not otherwise 
warrant a compensable rating under Code 5260, the Board finds 
that a 10 percent rating - the minimum compensable rating 
under Code 5260 - is warranted since June 16, 1999.  

However, a 10 percent rating under Code 5260 is already in 
effect for that period.  Therefore, no higher rating may be 
assigned on that basis.  In addition, since the veteran has 
maintained normal extension in his left knee throughout the 
period, he cannot receive separate ratings for limitation of 
flexion and extension.  See VAOGPREC 9-2004 (September 17, 
2004).  

Next, the Board will consider a higher rating based on 
instability or other manifestations.  The record shows that 
the presence or absence of instability in the veteran's left 
knee was inconsistently reported between June 1999 and May 
2003, with some examiners noting that there was none or that 
the left knee was normal, e.g., in January 2000 and May 2003, 
and with some examiners indicating the presence of up to 
moderate instability in the knee, e.g., in December 2000 and 
April 2001.  

Further, even the private orthopedic surgeon who evaluated 
the veteran's left knee in August 2004 prior to the December 
2004 surgery specifically stated that there was no 
instability in the knee, although the examiner did note some 
laxity in the posterior cruciate ligament.  

Weighing the medical evidence, the Board finds that, a 30 
percent rating based on instability and recurrent subluxation 
of the left knee under Code 5257 is warranted for the period 
in question.  

Although actual instability was not consistently reported, 
certain physicians regularly prescribed and encouraged the 
veteran to wear a brace on his left knee.  Moreover, the 
veteran expressed complaints of the knee locking up and 
giving out, and an MRI in 1999 revealed degenerative changes 
in the cartilage, including a possible tear - findings that 
were clearly again shown on MRI prior to the veteran's 
December 2004 surgery.  

In addition, an effusion that caused decreased flexion was 
noted in January 2003.  The veteran has also reported 
stiffness and weakness, and examiners have noted crepitus, 
guarding and joint line tenderness, both before and after the 
December 2004 surgery.  

On this basis, therefore, the Board finds that the criteria 
for a 30 percent rating under the provisions of Code 5257 
were more nearly approximated prior to the veteran's December 
2004 surgery.  

In summary, the Board finds, for the period beginning on June 
16, 1999, that a rating greater than the already assigned 10 
percent for the service-connected left knee disability on the 
basis of traumatic arthritis is not warranted.  

However, for the period beginning on June 16, 1999, a 30 
percent rating is for application for the service-connected 
left knee disability rated as patellofemoral syndrome of the 
left knee with lytic lesion on the basis of instability and 
recurrent subluxation with application of the provisions of 
38 C.F.R. 4.7.  



IV.  Right knee

A key date in evaluating the veteran's service-connected 
right knee disability is March 8, 2003, when he underwent 
arthroscopic surgery on the knee.  

The examiners since 1997 have reported the veteran's 
complaint of at least intermittent right knee pain.  Although 
a VA rheumatologist diagnosed osteoarthritis of the right 
knee in December 2000 and April 2001, no arthritic changes in 
the right knee have been noted on any radiological study or 
by any other examiner.  

Moreover, although the rheumatologist appeared to diagnose 
arthritis in December 2000 and to record limitation of 
flexion by pain to 30 degrees, no other examiner has recorded 
limitation of flexion to less than 90 degrees, including due 
to pain.  

Importantly, the examiners in November 2000 and June 2002 
both stated that range of motion of the right knee was 
normal.  

The Board finds that the evidence as a whole does not 
demonstrate that the veteran had arthritis of the right knee 
beginning in 1997 following his discharge from military 
service.  Nor does it reflect any finding of limitation of 
motion of the knee that even approaches the degree necessary 
for a compensable rating under Codes 5260 or 5261.  

Thus, the Board concludes that a separate rating for the 
veteran's right knee on the basis of limitation of motion is 
not warranted at any time during the appeal period.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  See, 
too, VAOPGPREC 9-98 (August 14, 1998); Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

By the same line of reasoning, since he has maintained normal 
extension in his right knee, the veteran cannot receive 
separate ratings for limitation of flexion and extension.  
See VAOGPREC 9-2004 (September 17, 2004).  

Nevertheless, even though no right knee instability has been 
noted, the veteran has reported having right knee pain, and 
the examiners have recommended that he wear a brace on his 
right knee.  

Further, an examiner in June 2002 noted slightly decreased 
right knee strength for flexion and extension.  In the 
absence of any notation of actual instability of the knee 
prior to the surgery performed on March 8, 2003 for related 
cartilage and ligament damage, a rating on that basis under 
the criteria of Code 5257 is not warranted.  

However, the Board finds that the symptoms and clinical 
findings that were reported prior to the January 2003 VA 
examination do reflect slight right knee disability, 
warranting a 10 percent rating under Code 5262.  

Nevertheless, because a 10 percent rating for that period has 
already been assigned, the application of a higher rating is 
not for consideration given these facts since August 24, 
1997.  

However, the record shows that the veteran re-injured his 
right knee in December 2002.  He was seen by a VA physician 
on January 3, 2003, complaining of pain, swelling, and 
tenderness over the right knee since the injury one month 
previously.  

On examination, his flexion was decreased due to joint pain 
and effusion, although the degree of limitation of flexion 
was not quantified.  An MRI at that time revealed tears in 
the anterior cruciate ligament, as well as damage to the 
medial and lateral menisci.  

The Board finds, given the increased symptoms and clinical 
findings of ligament and cartilage damage, that the service-
connected right knee disability picture more closely resemble 
the criteria for a 30 percent rating under Code 5257, 
effective from the date of the examination on January 3, 
2003.  



ORDER

A rating greater than 10 percent for the service-connected 
traumatic arthritis of the left knee since June 16, 1999, is 
denied.  

A 30 percent for the service-connected patellofemoral 
syndrome of the left knee, with lytic lesion, since June 16, 
1999 is granted, subject to the regulations governing the 
award of VA monetary benefits.  

A rating greater than 10 percent for the service-connected 
patellofemoral syndrome of the right knee, for the period 
from August 24, 1997, through January 2, 2003, is denied.  

A 30 percent rating for the service-connected right knee 
disability beginning on January 3, 2003 is granted, subject 
to the regulations governing the award of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


